Title: John Adams to Abigail Adams, 5 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Senate Chamber May 5. 1794
          
          I have this moment recd your favour of 25. April.— If you want more Money before June borrow it of the General whom I will repay when I return. The freight of the furniture was in Mass. L. M.— The Farm goes on admirably well— I am well Satisfied with all you do.
          The Weather is terribly hot and dry for the season. Yet the Country looks charmingly. I hope to be at home by the first of June. Thomas is upon the Circuit.
          Mr Jay is to immortalize himself over again by keeping Peace—This will depend on the Valour of the french. I begin to rejoice in

their Successes more than I did. The English have treated Us very ill.—
          We must Send a new Minister to France and another to Holland. Mr Fauchet begins to grace our Democratic Societies with his Presence. This must not be carried very far. These Assemblies are very criminal.
          Oh that I was with you!
          
            J. A.
          
        